         Case 1:21-cr-00175-TJK Document 120 Filed 07/14/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :
               v.                             :       Case No. 21-CR-175 (TJK)
                                              :
ETHAN NORDEAN,                                :
also known as “Rufio Panman,”                 :
JOSEPH BIGGS,                                 :
ZACHARY REHL, and                             :
CHARLES DONOHOE,                              :
                                              :
                       Defendants.            :

          GOVERNMENT’S NOTICE REGARDING STATUS OF DISCOVERY

       The United States of America respectfully submits the attached memorandum, prepared by

the U.S. Attorney’s Office for the District of Columbia, regarding the status of discovery in cases

related to the events at the U.S. Capitol on January 6, 2021. The memorandum does not address

discovery in this particular case. Rather, it provides an update on the status of the government’s

efforts to meet its discovery obligations across all cases brought by the U.S. Attorney’s Office

related to January 6, 2021. Undersigned counsel understands that a substantively identical update

has been recently filed in other cases related to January 6, 2021.

                                              Respectfully submitted,

                                              CHANNING D. PHILLIPS
                                              Acting United States Attorney
                                              DC Bar No. 415793

                                     By:      /s/ Luke M. Jones
                                              LUKE M. JONES
                                              VA Bar No. 75053
                                              JASON B.A. MCCULLOUGH
                                              D.C. Bar No. 998006; NY Bar No. 4544953
                                              Assistant United States Attorneys
                                              555 4th Street, N.W.
                                              Washington, D.C. 20530
                                              (202) 252-7066; Luke.Jones@usdoj.gov
